DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43 and 51-72, 74 and 75 are pending.
Claims 51-70 have been withdrawn.
Claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43 and 71, 72, 74 and 75 are currently under examination.


35 USC § 103 rejections withdrawn 
The rejections of claims 1, 5-7, 9, 12-15, 19-21, 23-27, 31, 36, 38-43, 48 and 71-73  under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2014/107652, published 10 July 2014, IDS) are withdrawn in view of Applicant’s amendments to claims 1, 31 and 43.  

The rejections of claims  1, 5-7, 9, 11-15, 19-21, 23-31, 36, 38-43, 48 and 71- 73 under 35 U.S.C. 103 as being unpatentable over Wong et al (US 20100136042, published June 3, 2010 in view of Lee et al (WO 2014/107652, published 10 July 2014, IDS, cited previously) and Huang et al (PNAS, 109:17561-17566, 2012) are withdrawn in view of Applicant’s amendments to claims 1, 31 and 43.

The rejections of claims 1, 5-7, 9, 11-15, 19-21, 23-31, 36, 38-43, 48 and 71- 73 under 35 U.S.C. 103 as being unpatentable over Danishefsky et al (Acc Chem Res, 48:643-652, 2015) in view of Lee et al (WO 2014/107652, published 10 July 2014, IDS, cited previously) and Huang et al (PNAS, 109:17561-17566, 2012, cited previously) are withdrawn in view of Applicant’s amendments to claims 1, 31 and 43.



35 USC § 103 rejections maintained 
The rejections of 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43, 71, 72, 74 and 75 under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2014/107652, published 10 July 2014, IDS) in view of Yu et al (WO2015/159118, published 22 October 2015, IDS, Yu 15), Yu et al ( WO 2016/044326, published 24 March 2016, IDS, Yu 16) are maintained.
As discussed previously regarding wherein clauses stating a result from carrying out the active method steps recited in the claims, the interpretive “wherein” clauses recited in claim 75, “wherein the human subject administered with the therapeutically effective dose of the Globo H-KLH glycoconjugate vaccine or the pharmaceutically effective amount of the Globo H-KLH glycoconjugate vaccine has the overall survival (OS) at least 10% higher than a control group at 20 months since date of randomization or at least 30% higher than the control group at 32 months since date of randomization”, the clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps. Therefore, the “wherein” clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”).  See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). 
Lee disclose a method for treating breast cancer comprising administering a Globo-H-KLH glycoconjugate along with OBI-821 using different treatment regimens (paragraphs 17, 28, 46,51, 57-64; Examples 2-4). Lee disclose that vaccines can also be administered with other conventional therapy such as chemotherapy, targeted therapy or antibodies targeting the tumor associated carbohydrate antigen for cancer treatment, either simultaneously or sequentially (page 25, lines 10-13).

Yu 15 disclose the structure of OB-822 and dosages for administration (paragraphs 51, 52, 112, 175-186). Yu discloses that therapeutically effective compositions of Globo-H therapeutic composition comprise .10 µg/kg to about .75 µg/kg which would be 62 to 465 µg for an average woman at least one dose (136 pounds; 62 kilograms) (Id). Yu disclose that the therapeutic composition may be given in 4 doses (paragraph 184). Yu further disclose that OBI 822 may be used to treat breast cancer (Id). Yu disclose that the globo H composition may be administered with the adjuvant OBI-821 (paragraphs 455, 148, 160). Yu 15 also disclose that anti-proliferative drugs may be administered along with the globo H compositions and lists bevacizumab as an anti-proliferative agent (paragraphs 48, 164). Yu disclose that a Globo H vaccine induced an IgG and IgM antibodies in metastatic breast cancer.
Yu 16 disclose the structure of OB-822 and dosages for administration (paragraphs 120, 192-197). Yu discloses does of 10-250 µg (Id). Yu further disclose that OBI 822 may be used to treat breast cancer (paragraphs 204, 206). Yu disclose that the globo H composition may be administered with the adjuvant OBI-821 (paragraph 173).
One of ordinary skill in the art would have been motivated to apply Yu 15 and Yu 16’s treatment of breast cancer with OBI-822 to Lee’s method of treating breast cancer with a Globo H-KLH conjugate along with OBI-821 because Lee, Yu 15 and Yu 16 all involve the administration of a Globo H-KLH conjugate along with the adjuvant OBI-821 to treat breast cancer. It would have been prima facie obvious to combine Lee’s method of treating breast cancer with a  Globo H-KLH conjugate along with OBI-821 Yu 15 and Yu 16’s treatment of breast cancer with OBI-82to have a method for treating a breast cancer comprising administering the Globo H-KLH immunoconjugate OBI-822, the saponin OBI-821 and the anti-proliferative agent, bevacizumab.

Applicant states that in the working example recited started from paragraph [0098], the treatment regimen was weeks 1, 2, 3, 5, 9, 13, 17, 25, 37 or progressive disease (PD). In that particular clinical trial, although the administration of (OBI-
Applicant further states that analysis shows that, in Figure 6, the curve of PBS group dropped dramatically on Week 17 (7 injections) compare with the curve of the OPT-822 Response. Applicant argues that similar results were observed as recited in paragraphs [0213 ]-[0216] that there was not any tumor progression/metastasis (SD) within 28 weeks (7 injections). Applicant argues that most notable is, as
shown in Figure 7, the OBI-822 Response group maintains almost 70% of Overall Survival to nearly 5 years (60 months). Applicant argues that the claimed invention is not mere just a routine optimization since, by definition, "optimization" implies a sense of incremental increase in the desired efficacy to reach improve the overall effect.
Applicant argues that such incremental improvement is not the nature of the invention here. Applicant argue has demonstrated an unexpected and surprising
dramatic leap in the desired efficacy relative to the statistically non-significant levels of efficacy observed previously, thus the claimed invention could not have been reached merely by optimization since the previous results fell far below the current levels of efficacy achieved and exemplified herein. Applicant argues that data provided in the present disclosure clearly suggest more than three times (4 injections) could provoke a sufficient efficacy for treating tumor. Applicants argue that calculating in another way, as a single dosage being 30 μg (paragraphs [0098], [0102], [0206] of the published specification) to less than 100 μg (original Claim 11), the 3 injections could be translated into at least 90 μg to less than 700 μg; or, in the 9 injections scenario, to less than 900 μg.
Applicant argues that as noted above, the claimed invention encountered the technical problem in a phase II clinical trial and modified the treatment regimen based on it. Applicant argues that  Lee et al and Wong et al discloses only animal models experiments (Examples 3 and 4, and Example 11, respectively). Applicant argues that  let alone the regimen in phase I is also less reliable, the treatment regimen was 5 injections over 19 weeks (the bridging paragraph in pages 648-649), which was nothing alike to the regimen limited in the claimed invention. Applicant argues that the teaching is broad and lack of guidance that could possibly lead to the claimed invention. Applicant argues that all the major references cited in the outstanding rejections fail to suggest a reasonable
expectation of success as they even did not notice the technical problem exists. Applicant argues that both of Yu et al. (WO2015/159118) and Yu et al. (WO2016/044326) teach only mice model, and there are overlapping ownerships thus both references should be removed from the cited rejections;

Applicant’s arguments have been considered but are not persuasive. The specification disclose that patients with metastatic breast cancer who had < 2 events of progressive disease (PD), and who achieved at least stable disease (SD) after >1 anticancer regimen are randomized 2:1 to receive subcutaneous OBI-822 (30  µg Globo H)/OBI-821 (100 µg or control (PBS), in combination with low-dose cyclophosphamide (300 mg/m.sup.2) on Weeks 1, 2, 3, 5, 9, 13, 17, 25, 37  (paragraph 98). The specification concluded that OS (HR, 0.79 [95% CI, 0.51-1.22] P=0.29) across all patients, including patients who developed a Globo H specific IgG response (paragraph 99). The specification disclose that vaccination with OBI-822/OBI-821 did not improve PFS in the ITT (paragraph 100). The specification further disclose that PFS and interim OS were significantly improved in patients who developed an immune response to the vaccine. These sub-group data are used to design a definitive Phase III trial. Thus, the patients selected for the study appear to have been chosen based on their ability to mount an IgG response to OBI-822/OBI-821 and the unexpected results demonstrated by Applicant are not based on a specific therapeutic regimen but on the ability of particular patients to mount a Globo H specific IgG response.
in vivo and inhibiting tumor growth in vivo.   
In addition, it appears that the Phase II/III trial (NCT01516307) consists of 9 injections of OBI-822 (30 µg Globo H)/OBI-821 (100 µg) or control (PBS), in combination with low-dose cyclophosphamide (300 mg/m.sup.2) in a 41-week treatment period, a disease progression follow-up period of up to 2 years from randomization, and a survival follow-up period of up to 5 years to treatment with subcutaneous OBI-822 (30 .mu.g Globo H)/OBI-821 (100 .mu.g) or control (PBS), in combination with low-dose cyclophosphamide (300 mg/m.sup.2).
MPEP 716.02(d) states
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

The unexpected results described by Applicant is not commensurate in scope with the breadth of the claims as currently presented.  The claims recite 
administering to a human subject in need thereof a therapeutically effective dose of a Globo H-KLH glycoconjugate vaccine by a route more than three times, wherein the Globo H-KLH glycoconjugate vaccine is OBI-822; and wherein the therapeutically effective dose is less than 100 μg. Thus, the claimed therapeutic regimen is broader than what was disclosed for the clinical trial and does not include the adjuvant OBI-821 or cyclophosphamide.

In response to Applicant’s argument that Lee et al and Wong et al discloses only animal models experiments, the treatment regimens they used had no value, mouse models and in vitro studies are commonly used to provide enablement support for methods of treatment claims. Clinical studies are not required to enable method of treatment claims. Furthermore, both Yu 15 and Yu 16 disclose ranges of treatment regimens that encompass the claimed regimens.

In response to Applicant’s argument that Yu et al. (WO2015/159118) and Yu et al. (WO2016/044326) are overlapping ownerships thus both references should be removed from the cited rejections, the common ownership exception does not apply to public disclosures under 102(a)(1). Both Yu et al. (WO2015/159118) and Yu et al. (WO2016/044326) were published prior to the effective filing date of the present application.

In response to Applicant’s argument that they have demonstrated an unexpected and surprising dramatic leap in the desired efficacy relative to the statistically non-significant levels of efficacy observed previously, as previously discussed, the prior art discloses that Globo H was able to induce a specific IgG response, that OPT-821 was a superior adjuvant in inducing IgG and IgM responses and that immunization of  Globo-H 
	

NEW REJECTIONS: Based on Amendments and recently submitted IDS

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43 and 71, 72, 74 and 75 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS A NEW MATTER REJECTIONS.
 There is no support in the specification as filed for the limitations “a therapeutically effective dose of a Globo H-KLH glycoconjugate vaccine more than three times; wherein the Globo H-KLH glycoconjugate vaccine is OBI-822; and wherein the therapeutically effective dose is less than 100 μg” and wherein the pharmaceutically effective amount of the Globo H-KLH glycoconjugate vaccine is at least 90 μg to less than 900 μg”



Summary
Claims 1, 5-9, 12-15, 19-25, 27-31, 36, 38, 39, 42, 43 and 71, 72, 74 and 75 stand rejected 

Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642